DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as unpatentable over Takihara et al. (herein “Takihara”; US Pub. No. 2016/0310800 A1) as evidenced by Molinari et al. (herein “Molinari”; US Pub. No. 2014/0045623 A1) and as evidenced by Nanba et al. (herein “Nanba”; US Pub. No. 2004/0018892 A1)
Regarding claim 1, Takihara discloses a cured product of a golf ball rubber composition (par. [0048]), wherein the golf ball rubber composition contains (a) a base rubber, (b) an alpha, beta-unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent, and (c) a crosslinking initiator (pars. [0048]-0050]).  It is noted that Takihara does not specifically disclose a product (hardness x (tanõ80 – tanõ0)) obtained by multiplying a slab hardness of the cured product of the golf ball rubber composition in Shore C hardness by a difference (tanõ80 – tanõ0) between a loss tangent of the cured product of the golf ball rubber composition at the temperature of -80 °C (tanõ80) and a loss tangent of the cured product of the golf ball rubber composition at the temperature of 0 °C (tanõ0) is 28.0 or more.   However, the Examiner presents the following table as evidence of a rationale tending to show inherency:

Takihara, Table 1, Example 9
Applicant’s spec, Table 1, Example 2
Rubber as BR-730*
100
100
ZDA 
23.5
25.5
DCP as dicumyl peroxide
0.7
0.3
BHT as dibutylhydroxy* toluene
0.1 (antioxidant)
0.1
DPDS as disphenyldisulfide*
0.5
0.5
Zinc Oxide*
5
5
Barium Sulfate*
Appropriate amount as needed
Appropriate amount as needed
*- Yellow highlights indicate the exact same amount of ingredients


The Examiner notes that Takihara, Table 1, Example 9 and applicant’s Table 1, Example 2 are identical in terms of ingredients and almost identical in terms of the amounts used.  As such, consistent with MPEP 2112(III), the Examiner notes that the above claimed product of the rubber slab hardness x the difference in loss tangent would be inherent in Example 9 of Takihara (see applicant’s spec, Table 1, Example 2 yielding a value of 29.5).  In addition, the above rejection is given under a 103 because while values of Takihara, Example 9 have somewhat different values than applicant’s, Example 2, for ZDA and DCP, the Examiner’s believes that the values are so close that Takihara: Example 9 would still inherently meet the claimed equation.  that the loss tangent has a peak temperature of -92 °C or more.  However, regarding the exact value of the lost tangent peak temperature, the Examiner notes that the only major different between applicant’s Table 1, Example 2 (with a peak temp of -93.5oC) and Example 3 (with a peak temp of -91.1oC) is the amount of antioxidant/BHT used in the core formulation (i.e. the amount of BHT appears to alter the peak temperature value). In addition, regarding the exact amount of antioxidant used in the core formulation, it is known to be a result effective variable used to optimize rebound of the golf ball (see Nanba: par. [0061]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact amount of antioxidant (aka BHT) could be found through routine experimentation in order to optimize the rebound of the core (and thus inherently the loss tangent peak temperature).
Regarding claim 2, the Examiner rejects claim 2 consistent with the rejection of claim 1 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so close in values to applicant’s, Example 2 that a value of around 29.5 would be inherent (see applicant’s spec, Table 1, Example 2 showing product of slab hardness x different in loss tangent of 29.5).

Regarding claim 5, Takihara discloses that the golf ball rubber composition further contains (d) a hindered phenol-based compound (Table 1, Example 9; noting the antioxidant H-BHT or dibutylhydroxy toluene meets this limitation).
Regarding claim 6, Takihara discloses that the golf ball rubber composition contains {d) the hindered phenol-based compound in an amount ranging from 0.1 part by mass to 5 parts by mass with respect to 100 parts by mass of (a) the base rubber (Table 1, Example 9; noting the antioxidant H-BHT in the amount of 0.1 anticipates the claimed range).
 Regarding claim 7, the Examiner rejects claim 7 consistent with the rejection of claim 1 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so close in values to applicant’s, Example 2 that a value of around 0.441 and 1.3 would be inherent (see applicant’s spec, Table 1, Example 2 showing difference in loss tangent of 0.441 and a product of hardness x tanõ0 of 1.3).
Regarding claim 8, the Examiner rejects claim 8 consistent with the rejection of claim 1 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so close in values to applicant’s, Example 2 that a value of around 0.462 and 0.021 would be inherent (see applicant’s spec, Table 1, Example 2 showing a loss tangent tanõ80 of 0.462 and a loss tangent tanõ0 of 0.021).
Regarding claim 9, the Examiner rejects claim 8 consistent with the rejection of claim 1 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so 
Regarding claim 10, Takihara discloses a golf ball comprising a spherical core and at least one cover layer covering the spherical core (Fig. 6), at least a part of the special core is composed of a cure product of a golf ball rubber composition (par. [0048]), the golf ball rubber composition contains (a) a base rubber, (b) an alpha, beta-unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent, and (c) a crosslinking initiator (pars. [0048]-0050]).  It is noted that Takihara does not specifically disclose a product (hardness x (tanõ80 – tanõ0)) obtained by multiplying a slab hardness of the cured product of the golf ball rubber composition in Shore C hardness by a difference (tanõ80 – tanõ0) between a loss tangent of the cured product of the golf ball rubber composition at the temperature of -80 °C (tanõ80) and a loss tangent of the cured product of the golf ball rubber composition at the temperature of 0 °C (tanõ0) is 28.0 or more.   However, the Examiner presents the following table as evidence of a rationale tending to show inherency:




Takihara, Table 1, Example 9
Applicant’s spec, Table 1, Example 2
Rubber as BR-730*
100
100
ZDA 
23.5
25.5
DCP as dicumyl peroxide
0.7
0.3
BHT as dibutylhydroxy* toluene
0.1 (antioxidant)
0.1
DPDS as disphenyldisulfide*
0.5
0.5
Zinc Oxide*
5
5
Barium Sulfate*
Appropriate amount as needed
Appropriate amount as needed
*- Yellow highlights indicate the exact same amount of ingredients

The Examiner notes that Takihara, Table 1, Example 9 and applicant’s Table 1, Example 2 are identical in terms of ingredients and almost identical in terms of the amounts used.  As such, consistent with MPEP 2112(III), the Examiner notes that the above claimed product of the slab hardness x the difference in loss tangent would be inherent in Example 9 of Takihara (see applicant’s spec, Table 1, Example 2 yielding a value of 29.5).  In addition, the above rejection is given under a 103 because while values of Takihara, Example 9 have somewhat different values than applicant’s, Example 2, for ZDA and DCP, the Examiner’s believes that the values are so close that Takihara: Example 9 would still inherently meet the claimed equation. In addition, regarding the exact amount of ZDA and DCP, the specific amounts of these two ingredients are known to be result effective variables within the art (see Molinari: par. [0051]; noting they are that the loss tangent has a peak temperature of -92 °C or more.  However, regarding the exact value of the lost tangent peak temperature, the Examiner notes that the only major different between applicant’s Table 1, Example 2 (with a peak temp of -93.5oC) and Example 3 (with a peak temp of -91.1oC) is the amount of antioxidant/BHT used in the core formulation (i.e. the amount of BHT appears to alter the peak temperature value). In addition, regarding the exact amount of antioxidant used in the core formulation, it is known to be a result effective variable used to optimize rebound of the golf ball (see Nanba: par. [0061]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact amount of antioxidant (aka BHT) could be found through routine experimentation in order to optimize the rebound of the core (and thus inherently the loss tangent peak temperature).
Regarding claim 11, the Examiner rejects claim 11 consistent with the rejection of claim 10 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so close in values to applicant’s, Example 2 that a value of around 29.5 would be inherent (see applicant’s spec, Table 1, Example 2 showing product of slab hardness x different in loss tangent of 29.5).
Regarding claim 13, the Examiner rejects claim 13 consistent with the rejection of claim 10 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is 
Regarding claim 14, Takihara discloses that the golf ball rubber composition further contains (d) a hindered phenol-based compound (Table 1, Example 9; noting the antioxidant H-BHT or dibutylhydroxy toluene meets this limitation).
Regarding claim 15, Takihara discloses that the golf ball rubber composition contains {d) the hindered phenol-based compound in an amount ranging from 0.1 part by mass to 5 parts by mass with respect to 100 parts by mass of (a) the base rubber (Table 1, Example 9; noting the antioxidant H-BHT in the amount of 0.1 anticipates the claimed range).
 Regarding claim 16, the Examiner rejects claim 16 consistent with the rejection of claim 10 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so close in values to applicant’s, Example 2 that a value of around 0.441 and 1.3 would be inherent (see applicant’s spec, Table 1, Example 2 showing difference in loss tangent of 0.441 and a product of hardness x tanõ0 of 1.3).
Regarding claim 17, the Examiner rejects claim 17 consistent with the rejection of claim 10 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so close in values to applicant’s, Example 2 that a value of around 0.462 and 0.021 would be inherent (see applicant’s spec, Table 1, Example 2 showing a loss tangent tanõ80 of 0.462 and a loss tangent tanõ0 of 0.021).
Regarding claim 18, the Examiner rejects claim 18 consistent with the rejection of claim 10 above based on inherency and/or routine experimentation.  Restated, Takihara, Example 9 is so close in values to applicant’s, Example 2 that a value of around 64 would be inherent (see applicant’s spec, Table 1, Example 2 showing slab hardness of 64 Shore C).
that the spherical core is a dual layered core composed of an inner core and an outer core, and at least one of the inner core and the outer core is composed of the cured product of the golf ball rubber composition (Fig. 6, item 2 and Table 4, Example 13, using No. 9 for the inner core).


Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. 

Foreword
To be clear and for the record, applicant is claiming a rubber composition for use in golf balls.  Claims 1, 2, and 4-19 generally claimed the properties of this rubber.  Of specific note is the fact that these properties are associated with the “slab” of rubber material (see specifically claims 1, 9, 10, 11, and 18; specifically stating “slab” and applicant’s spec, pages 33-34); and not necessarily the core formation.

Present Invention and Its Advantages
In this section, applicant states:
In this regard, note in Tables 4 and 5 that Golf ball Nos. 2 and 12 exhibited advantageously improved shot feeling on driver shots over Comparative Golf ball Nos. 8 and 18, respectively.

First, it is noted that the Examiner in the rejection above, specifically compares the prior art (Takihara: Table 1, rubber comp no. 9) to applicant’s rubber composition number 2 of Table 1 (i.e. rubber composition number 2 is used in both Golf Ball No. 2 of Table 4 and Golf Ball No. oC or more”, but noting rubber composition number 2 has a loss tangent peak temperature of -93.5 oC (i.e. -92oC or less when compared to a negative number).  As such, applicant’s arguments of advantageous results are not commensurate in scope with claims (see MPEP 716.02(d); noting the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support"; emphasis added).

Distinctions over Cited References
	Next, applicant argues that comparing Takihara ‘800 (rubber composition no. 9) with applicant’s Golf Ball. No. 2 of Table 4 shows that Takihara no. 9 has a Shore C hardness of “69”; whereas Golf Ball. No. 2 has a Shore C hardness of 55 (see Remarks, received 1/18/22, page 7).  Applicant states “Thus, even though the compositions differed only with respect to ZDA and DCP amounts, the hardness property significantly differed” (emphasis added).
	Respectfully submitted, the argument is misplaced.  First, as noted above, applicant is not actually claiming the core structure (i.e. hardness gradient).  They are claiming a rubber composition based on ingredients and subsequent tests measured on a slab of that composition (emphasis added).  As such, to compare core structures is misplaced. 
Second, Golf Balls No. 2 and 12 contain rubber composition no. 2; which is outside the claimed range as noted above.
oC for 30 minutes (see applicant’s spec, page 33).  This yields a material hardness of 64 Shore C (see Table 1, rubber composition no. 2; emphasis added).  In addition, Takihara disclose molding the core at 170 oC for 25 minutes (par. [0090]).  This produces a core having material hardness ranging from roughly 67-65 Shore C (see Table 4, Example 13; the only example using rubber composition no. 9 and noting it is used in the inner core only).  Thus, the hardness range of the core in Takihara is consistent with the hardness values of the slab in applicant’s spec (i.e. mid-60’s Shore C).
         Third, applicant attempts to compare only the core center hardness of 55 (see applicant’s Table 4, Golf Ball No. 2), to the center hardness of Takihara, Golf Ball No. 13 at 67 Shore C (see Remarks, received 1/18/22, page 7; applicant actually arguing the value is “69” Shore C). However, what about a comparison of the surface hardness of Takihara, Golf Ball No. 13 at roughly 65 Shore C and applicant’s Table 4, Golf Ball No. 2 with a surface hardness of 69 Shore C?  In addition, what about a comparison of the surface hardness of Takihara, Golf Ball No. 13 at roughly 65 Shore C and applicant’s Table 5, Golf Ball No. 12 with a surface hardness of 69 Shore C?  
	Fourth, assuming arguendo again that cores can be compared as suggested by applicant, why does applicant’s Golf Ball No. 2 of Table 4 (using rubber composition no. 2) have a center hardness of 55 Shore C and a surface hardness of 69 Shore C and applicant’s Golf Ball No. 12 of Table 5 (also using rubber composition no. 2) have a center hardness of 60 Shore C and a surface hardness of 69 Shore C (emphasis added)?  This difference in the exact same rubber composition begs the question as to why there are differences if core formation and if core 
	Applicant then cites to In re Rijckaert for the position that an inherency argument with an additional routine optimization rejection is incorrect.  However, this citation is taken out of context as In re Rijckaert is not factually similar.  In that specific case, the Court found that the prior art reference did “not describe” certain parameters, “much less suggest the three variables of the claims are even a factor” in determining those parameters.  Restated, the prior art did not establish that the variables at issue had a relationship with the claimed parameters.  However, this is not the case in the specific application/rejection.  The primary reference Takihara does disclose that the variables are important to the overall properties of the rubber composition.  In addition, Molinari and Nanba are specifically brought in as evidence to show that some of the specific variables are known to be result effective variables used to optimize the properties of the composition (i.e. rubber hardness and rebound).     
	Applicant then argues the use of Nanba as if it were a secondary or tertiary reference.  However, Nanba is used as evidence.  Applicant goes on to argue that because Nanba does not possess the same ingredients as Takihara, it fails to provide “motivation” to modify (see Remarks, received 1/18/22).  Once again, Nanba is evidentiary in form and is not a secondary or tertiary reference.  Applicant goes so far as to try to compare the claimed invention to examples in Nanba.  This argument is misplaced for the reasons as stated directly above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/25/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711